IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,               : No. 199 MAL 2019
                                            :
                    Respondent              :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Superior Court
             v.                             :
                                            :
                                            :
ANTHONY DARNELL SAMUELS,                    :
                                            :
                    Petitioner              :


                                      ORDER



PER CURIAM

      AND NOW, this 4th day of September, 2019, the Petition for Allowance of Appeal

and the Petition for Appointment of Counsel are DENIED.